Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 10 and 14:  

    PNG
    media_image1.png
    100
    818
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for explaining their position. After further search and consideration, this remark is considered moot as this limitation is taught by Effenberger in light of the instant disclosure especially in paragraph [0045] i.e. paragraph 45 states “The frequency channels 471-478 are indexed from 0 through 7”. This in itself teaches scanning to know whether or not each subcarrier is even or odd.  Furthermore, the claimed “inserting zeros for the even subcarriers”, as per paragraph [0036] of the instant specifications, is performed by simply setting them to zero in order to exclude the even subcarriers. Affirmatively excluding even subcarriers (as taught by Effenberger) is functionally equivalent to the claimed limitation. Moreover, in light of the specifications, there is no other functional language in the claims besides simply setting to zero. As per paragraph 36 of the instant specifications, inserting zeros is not performed by a machine i.e. as per paragraph 36, the even subcarriers are just set once to zero. Paragraph 43 of the instant specifications also states that “distortion may be avoided by setting the components on the even subcarriers to zero…That is only the odd subcarriers are used to carry information”. Fig. 4 of Effenberger and paragraph 45 also states that the even channels are excluded since distortion resides in the even channels and the odd channels carry data, which is functionally identical to the claimed invention. One of ordinary skill in the not the only possible basis, for establishing obviousness. The applicant is directed to MPEP § 2141, which explains examination guidelines for determining obviousness under 35 USC § 103, stating: “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do (emphasis added) in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 10, 11, 14, 16, 18-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effenberger (US 2016/0212747).
Regarding claim 1, Effenberger teaches a computer implemented method for direct-current biased optical frequency- division multiplexing (DCO-OFDM) modulation (using Fig. 2 and Fig. 5; paragraph [0059], lines 3-6), the method comprising: receiving a sequence of quadrature amplitude modulation (QAM) symbols having encoded data to be transmitted (Fig. 10 shows an implementation of the method of Fig. 4 wherein 64QAM modulated OFDM is used; paragraph [0065], lines 11-14); generating a DCO-OFDM signal with odd-indexed subcarriers carrying data by (Fig. 4 along with Fig. 5 shows channel mapper 520 maps signals onto odd-only channels; paragraph [0044]): scanning through each subcarrier of the quadrature amplitude modulation symbols to determine whether or not each subcarrier index is even or odd (paragraph [0045], lines 4-9); and inserting zeros for the even-indexed subcarriers (paragraph [0045], The even channels 472, 474, 476 and 478 remain unused; paragraph [0051], lines 19-30); and transmitting the DCO-OFDM signal via a light source (Fig, 17, using optical frontend in 1710; paragraph [0074], The transceiver unit 1700 is suitable for implementing the disclosed embodiments…As shown in Fig. 17, the transceiver unit 1700 may comprise a plurality of frontends 1710. The frontends 1710 may comprise an optical frontend…the optical frontend may comprise electrical-optical components that convert an electrical signal to an optical signal for transmission; paragraph 74 states that the unit 1700 is suitable for implementing the disclosed embodiments).  
Although Effenberger doesn’t explicitly state that zeros are inserted in the even-indexed subcarriers, one of ordinary skill in the art would have found it obvious to set the even subcarriers to zero (which qualifies as “inserting zeros”) since the even subcarriers carry the 2nd order distortions, which would interfere with the data carrying odd subcarriers. Effenberger states in paragraph 51, lines 19-30 that since the 2nd order distortions reside in even frequency subcarriers, by following the given method, interfering distortion with the data signals in the odd subcarriers is prevented. Hence, “inserting zeros” would be the best option for implementing “remain unused” to avoid inadvertent inference from the even subcarriers into the odd subcarriers.
Regarding claim 2, Effenberger teaches the method of claim 1, further comprising performing an inverse fast Fourier transform on the DCO-OFDM signal to convert the DCO-OFDM signal to a time domain signal (Fig. 5, using IFFT 540; paragraph [0053], the ifft unit 540…similar to ifft unit 240…; paragraph [0040], Thus the output of the IFFT unit 240 is a real-values time signal…).  
Regarding claim 3, Effenberger teaches the method of claim 2, further comprising: adding a DC bias to the time domain signal to generate a biased time domain signal (paragraph [0054], The SC unit 560 is coupled to the OS unit 550. The SC unit 560 is configured to employ an SC bias scheme to the convert the real-valued aggregated time signals…into positive amplitude signals…As shown in Equation 4, the SC function comprises a DC component…; see also paragraph [0059], lines 3-6); clipping the biased time domain signal to generate a clipped biased time domain signal (paragraph [0054], SC unit 560 is configured to employ an SC bias scheme to the convert the real-valued aggregated time signals); and converting the clipped biased time domain signal to a DCO-OFDM current for driving the light source (paragraph [0076], The channel aggregation module 1733 implements channel aggregation with odd-only channel mapping and SC…; paragraph [0074], The transceiver unit 1700 is suitable for implementing the disclosed embodiments…As shown in Fig. 17, the transceiver unit 1700 may comprise a plurality of frontends 1710. The frontends 1710 may comprise an optical frontend…the optical frontend may comprise electrical-optical components that convert an electrical signal to an optical signal for transmission; paragraph [0075], The DACs 1740 convert digital electrical signals generated by the procession unit 1730 into analog electrical signals that are fed into the frontend 1710).  
PRELIMINARY AMENDMENTPage 4Serial Number:UnknownDkt: 85446930US02 / 4368.251US1Filing Date: HerewithRegarding claim 10, Effenberger teaches an optical communications device, comprising: a memory storage comprising instructions; and one or more processors in communication with the memory storage, the one or more processors executing the instructions to perform direct-current biased optical frequency-division multiplexing (DCO-OFDM) modulation (using Fig. 2 and Fig. 5; paragraph [0059], lines 3-6), the one or more processors executing the instructions to: receive a sequence of quadrature amplitude modulation (QAM) symbols having encoded data to be transmitted (Fig. 10 shows an implementation of the method of Fig. 4 wherein 64QAM modulated OFDM is used; paragraph [0065], lines 11-14); generate a DCO-OFDM signal with odd-indexed subcarriers carrying data by (Fig. 4 along with Fig. 5 shows channel mapper 520 maps signals onto odd-only channels; paragraph [0044]): scanning through each subcarrier of the quadrature amplitude modulation symbols to determine whether or not each subcarrier index is even or odd (paragraph [0045], lines 4-9); and inserting zeros for the even-indexed subcarriers (paragraph [0045], The even channels 472, 474, 476 and 478 remain unused; paragraph [0051], lines 19-30); and transmit the DCO-OFDM signal via a light source (Fig, 17, using optical frontend in 1710; paragraph [0074], The transceiver unit 1700 is suitable for implementing the disclosed embodiments…As shown in Fig. 17, the transceiver unit 1700 may comprise a plurality of frontends 1710. The frontends 1710 may comprise an optical frontend…the optical frontend may comprise electrical-optical components that convert an electrical signal to an optical signal for transmission; paragraph 74 states that the unit 1700 is suitable for implementing the disclosed embodiments).  
Although Effenberger doesn’t explicitly state that zeros are inserted in the even-indexed subcarriers, one of ordinary skill in the art would have found it obvious to set the even subcarriers to zero (which qualifies as “inserting zeros”) since the even subcarriers carry the 2nd order distortions, which would interfere with the data carrying odd subcarriers. Effenberger states in paragraph 51, lines 19-30 that since the 2nd order distortions reside in even frequency subcarriers, by following the given method, interfering distortion with the data signals in the odd subcarriers is prevented. Hence, “inserting zeros” would be the best option for implementing “remain unused” to avoid inadvertent inference from the even subcarriers into the odd subcarriers.
Regarding claim 11, Effenberger teaches the optical communications device of claim 10, the one or more processors further executing the instructions to perform an inverse fast Fourier transform on the DCO-OFDM signal to convert the DCO-OFDM signal to a time domain signal (Fig. 5, using IFFT 540; paragraph [0053], the ifft unit 540…similar to ifft unit 240…; paragraph [0040], Thus the output of the IFFT unit 240 is a real-values time signal…).  
Regarding claim 14, Effenberger teaches a computer-readable media storing computer instructions for direct-current biased optical frequency-division multiplexing (DCO-OFDM) modulation (using Fig. 2 and Fig. 5; paragraph [0059], lines 3-6), that when executed by one or more processors, cause the one or more processors to generate a DCO-OFDM signal with odd-indexed subcarriers carrying data by (Fig. 4 along with Fig. 5 shows channel mapper 520 maps signals onto odd-only channels; paragraph [0044]): scanning through each subcarrier of the quadrature amplitude modulation symbols to determine whether or not each subcarrier index is even or odd (paragraph [0045], lines 4-9); and inserting zeros for the even-indexed subcarriers (paragraph [0045], The even channels 472, 474, 476 and 478 remain unused; paragraph [0051], lines 19-30); and control a light source and transmitting the DCO-OFDM signal via the light source (Fig, 17, using optical frontend in 1710; paragraph [0074], The transceiver unit 1700 is suitable for implementing the disclosed embodiments…As shown in Fig. 17, the transceiver unit 1700 may comprise a plurality of frontends 1710. The frontends 1710 may comprise an optical frontend…the optical frontend may comprise electrical-optical components that convert an electrical signal to an optical signal for transmission; paragraph 74 states that the unit 1700 is suitable for implementing the disclosed embodiments). 
Although Effenberger doesn’t explicitly state that zeros are inserted in the even-indexed subcarriers, one of ordinary skill in the art would have found it obvious to set the even subcarriers to zero (which qualifies as “inserting zeros”) since the even subcarriers carry the 2nd order distortions, which would interfere with the data carrying odd subcarriers. Effenberger states in paragraph 51, lines 19-30 that since the 2nd order distortions reside in even frequency subcarriers, by following the given method, interfering distortion with the data signals in the odd subcarriers is prevented. Hence, “inserting zeros” would be the best option for implementing “remain unused” to avoid inadvertent inference from the even subcarriers into the odd subcarriers.
Regarding claim 16, Effenberger teaches the method of claim 1, further comprising receiving a sequence of QAM symbols and generating the DCO-OFDM signal based on the sequence of QAM symbols (Fig. 10 shows an implementation of the method of Fig. 4 wherein 64QAM modulated OFDM is used; paragraph [0065], lines 11-14).  
Regarding claim 18, Effenberger teaches the method of claim 1, wherein inserting zeros for the even-indexed subcarriers makes a drive current immune to a quadratic distortion resulting from the light source (paragraph [0045], The even channels 472, 474, 476 and 478 remain unused; paragraph [0051], lines 19-30).  
Regarding claim 19, Effenberger teaches the method of claim 1, further comprising imposing Hermitian symmetry on the DCO-OFDM signal prior to inserting zeros for the even-indexed subcarriers (Fig. 5, Hermitian symmetry imposed by generator 530 prior to the insertion of zeros for even subcarriers in step 560; paragraph [0053], The signal image generator 530 is similar to the signal image generator 230; paragraph [0040], The employment of the signal image generator 230 provides Hermitian symmetry).  
Regarding claim 20, Effenberger teaches the optical communications device of claim 10, the one or more processors further executing the instructions to receive a sequence of QAM symbols and generate the DCO- OFDM signal based on the sequence of QAM symbols (Fig. 10 shows an implementation of the method of Fig. 4 wherein 64QAM modulated OFDM is used; paragraph [0065], lines 11-14).  
Regarding claim 22, Effenberger teaches the optical communications device of claim 10, wherein inserting zeros for the even- indexed subcarriers makes a drive current immune to a quadratic distortion resulting from the light source (paragraph [0045], The even channels 472, 474, 476 and 478 remain unused; paragraph [0051], lines 19-30).  
Regarding claim 23, Effenberger teaches the optical communications device of claim 11, further comprising imposing Hermitian symmetry on the DCO-OFDM signal prior to inserting zeros for the even-indexed subcarriers (Fig. 5, Hermitian symmetry imposed by generator 530 prior to inserting zeros for the even subcarriers in step 560; paragraph [0053], The signal image generator 530 is similar to the signal image generator 230; paragraph [0040], The employment of the signal image generator 230 provides Hermitian symmetry).  
Regarding claim 24, Effenberger teaches the optical communications device of claim 11, the one or more processors further executing the instructions to: add a DC bias to the time domain signal to generate a biased time domain signal (paragraph [0054], The SC unit 560 is coupled to the OS unit 550. The SC unit 560 is configured to employ an SC bias scheme to the convert the real-valued aggregated time signals…into positive amplitude signals…As shown in Equation 4, the SC function comprises a DC component…; see also paragraph [0059], lines 3-6): clip the biased time domain signal to generate a clipped biased time domain signal (paragraph [0054], SC unit 560 is configured to employ an SC bias scheme to the convert the real-valued aggregated time signals): and convert the clipped biased time domain signal to a DCO-OFDM current for driving the light source (paragraph [0076], The channel aggregation module 1733 implements channel aggregation with odd-only channel mapping and SC…; paragraph [0074], The transceiver unit 1700 is suitable for implementing the disclosed embodiments…As shown in Fig. 17, the transceiver unit 1700 may comprise a plurality of frontends 1710. The frontends 1710 may comprise an optical frontend…the optical frontend may comprise electrical-optical components that convert an electrical signal to an optical signal for transmission; paragraph [0075], The DACs 1740 convert digital electrical signals generated by the procession unit 1730 into analog electrical signals that are fed into the frontend 1710).  
Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effenberger (US 2016/0212747) in view of Jang (US 2020/0145109).
Regarding claim 4, Effenberger teaches the method of claim 3.
Although Effenberger teaches and IFFT stage 540 prior to in stage 560, Effenberger doesn’t teach adding a cyclic prefix to the biased time domain signal prior to the clipping.  
Jang teaches adding a cyclic prefix the time domain signal from an IFFT (Fig. 8, step Adding CP after step IFFT).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the method taught by Effenberger and incorporate adding a cyclic prefix to the time domain signal as taught by Jang since a cyclic prefix helps reduce ISI thereby improving the efficiency of the system.
Regarding claim 25, Effenberger teaches the optical communications device of claim 24.
Although Effenberger teaches and IFFT stage 540 prior to in stage 560, Effenberger doesn’t teach further comprising adding a cyclic prefix to the biased time domain signal prior to the clipping.
Jang teaches adding a cyclic prefix the time domain signal from an IFFT (Fig. 8, step Adding CP after step IFFT).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the device taught by Effenberger and incorporate adding a cyclic prefix to the time domain signal as taught by Jang since a cyclic prefix helps reduce ISI thereby improving the efficiency of the system.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effenberger (US 2016/0212747) in view of Tsonev (US 2019/0028192).
Regarding claim 9, Effenberger teaches the method of claim 1.
Although Effenberger teaches that the frontend 1710 may comprise an optical frontend to convert electrical signals to optical signals but Effenberger doesn’t teach wherein the light source comprises a light emitting diode (LED).  
Tsonev teaches using a LED to output OFDM signals (Fig. 7, LED 236; paragraph [0231], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source taught by Effenberger and incorporate the LED as the light source as taught by Tsonev as a matter of simple substitution of one known element with another to yield predictable results.
Regarding claim 13, Effenberger teaches the optical communications device of claim 10.
Although Effenberger teaches that the frontend 1710 may comprise an optical frontend to convert electrical signals to optical signals to transmit the data, Effenberger doesn’t explicitily teach further comprising a light emitting diode (LED), the one or more processors further executing the instructions to drive the LED with the DCO-OFDM signal to transmit the data.  
Tsonev teaches using a LED to output OFDM signals (Fig. 7, LED 236; paragraph [0231], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source taught by Effenberger and incorporate the LED as the light source as taught by Tsonev as a matter of simple substitution of one known element with another to yield predictable results.
Although Effenberger doesn’t explicitly teach that the method of Fig. 4, Fig. 5 and Fig. 17 are implemented in the same embodiment, it would have been obvious to one of ordinary skill in the art to realize that Fig. 17 can utilize the method of Fig. 4/Fig. 5 since paragraph 74 states that the unit 1700 is suitable for implementing the disclosed embodiments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637